Citation Nr: 1812307	
Decision Date: 02/06/18    Archive Date: 03/08/18

DOCKET NO.  14-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.   Entitlement to service connection for special monthly compensation based on aid and attendance and/or housebound.

2.   Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to November 1972 and again from July 1974 to October 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in November 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his Board hearing, the Veteran testified that his PTSD caused his obesity, which ultimately caused him to decide to undergo gastric-bypass surgery.  The evidence of record is clear that as a result of the surgery, the Veteran had an intra-operative stroke and later developed a stage four sacral pressure ulcer.  The Veteran then underwent emergency surgery in January 2010 to remove the infection from his left gluteus maximus.  The Veteran contends that as a result of the emergency removal of the ulcer, he is wheelchair bound and is unable to freely move around, attend to the wants of nature by himself, and cannot access many rooms in his house.

The Veteran's claim has been pending since before March 2015.  Prior to March 2015, "any communication or action indicating an intent to apply for one or more benefits . . . . may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2017); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).

Because a claim for secondary service-connection has been raised by the evidence of record and it inextricably intertwined with the issues on appeal, the Board finds that a remand is necessary.  The Board will defer consideration of these issues until the AOJ adjudicates the issue of secondary service connection for obesity.

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding VA treatment records, to specifically include those from the Houston and Texas City VAMCs date from February 2014.

2.  Adjudicate the issue of entitlement to service connection for obesity (overeating) as secondary to service-connected PTSD.  The Board notes that the Veteran's reports of self-medicating his PTSD with food are both competent and credible.

3.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




